UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto LINTV Corp. (Exact name of registrant as specified in its charter) Commission File Number: 001-31311 LIN Television Corporation (Exact name of registrant as specified in its charter) Commission File Number: 000-25206 Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 05-0501252 13-3581627 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) One West Exchange Street, Suite 5A, Providence, Rhode Island 02903 (Address of principal executive offices) (401)454-2880 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 per share New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates (based on the last reported sale price of the registrant’s classA common stock on June30, 2009 on the New York Stock Exchange) was approximately $86million. DOCUMENTS INCORPORATED BY REFERENCE Document Description Form10-K Portions of the Registrant’s Proxy Statement on Schedule14A for the Annual Meeting of Stockholders to be held on May 11, 2010 PartIII NOTE: This combined Form10-K is separately filed by LINTV Corp. and LIN Television Corporation. LIN Television Corporation meets the conditions set forth in general instructionI(1) (a)and (b)of Form10-K and is, therefore, filing this form with the reduced disclosure format permitted by such instruction. LINTV Corp. ClassA common stock, $0.01par value, issued and outstanding at March 3, 2010: 29,407,317shares. LINTV Corp. ClassB common stock, $0.01par value, issued and outstanding at March 3, 2010: 23,502,059shares. LINTV Corp. ClassC common stock, $0.01par value, issued and outstanding at March 3, 2010: 2shares. LIN Television Corporation common stock, $0.01par value, issued and outstanding at March 3, 2010: 1,000shares. Table of Contents Table of Contents PARTI Item1. Business 5 Item1A. Risk Factors 23 Item1B. Unresolved Staff Comments 33 Item2. Properties 33 Item3. Legal Proceedings 34 Item4. Reserved 34 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item6. Selected Financial Data 36 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item7A. Quantitative and Qualitative Disclosures About Market Risk 64 Item8. Financial Statements and Supplementary Data 65 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 65 Item9A. Controls and Procedures 65 Item9B. Other Information 66 PARTIII Item10. Directors and Executive Officers and Corporate Governance 67 Item11. Executive Compensation 67 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item13. Certain Relationships and Related Transactions and Director Independence 67 Item14. Principal Accounting Fees and Services 67 PARTIV Item15. Exhibits and Financial Statements Schedules 68 Schedule I. Condensed Financial Information of the Registrant F-97 EXHIBITS 10.14 Summary of Director Compensation Policies 10.30 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Vincent L. Sadusky 10.31 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Scott M. Blumenthal 10.32 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Denise M. Parent 10.33 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Richard J. Schmaeling 10.34 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Robert Richter 10.35 Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Nicholas N. Mohamed 21 Subsidiaries of the Registrant 23.1 Consent of PricewaterhouseCoopers LLP 31.1 Certification pursuant to Section 302 of the CEO of LIN TV Corp. 31.2 Certification pursuant to Section 302 of the CFO of LIN TV Corp. 31.3 Certification pursuant to Section 302 of the CEO of LIN Television Corporation 31.4 Certification pursuant to Section 302 of the CFO of LIN Television Corporation 32.1 Certification pursuant to Section 906 of the CEO and CFO of LIN TV Corp. 32.2 Certification pursuant to Section 906 of the CEO and CFO of LIN Television Corporation 2 Table of Contents SPECIAL NOTEABOUT FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements with respect to our financial condition, results of operations and business, including statements under the captions Item1. Business and Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. All of these forward-looking statements are based on estimates and assumptions made by our management, which, although we believe them to be reasonable, are inherently uncertain. Therefore, you should not place undue reliance upon such forward-looking statements. We cannot assure you that any of such statements will be realized and it is likely that actual results may differ materially from those contemplated by such forward-looking statements. Factors that may cause such differences include those discussed under the caption Item1A. Risk Factors, as well as the following: · volatility and disruption of the capital and credit markets and further adverse changes in the national and local economies in which our stations operate; · volatility and periodic changes in our advertising revenues; · restrictions on our operations due to, and the effect of, our significant indebtedness; · our ability to continue to comply with financial debt covenants dependent on cash flows; · our guarantee of the General Electric Capital Corporation (“GECC”) note; · effects of complying with accounting standards, including with respect to the treatment of our intangible assets; · increases in our cost of borrowings or inability or unavailability of additional debt or equity capital; · increased competition, including from newer forms of entertainment and entertainment media, or changes in the popularity or availability of programming; · increased costs, including increased news and syndicated programming costs and increased capital expenditures as a result of acquisitions or necessary technological enhancements; · effects of our control relationships, including the control that HM Capital Partners LLC (“HMC”) and its affiliates have with respect to corporate transactions and activities we undertake; · adverse state or federal legislation or regulation or adverse determinations by regulators, including adverse changes in, or interpretations of, the exceptions to the FCC duopoly rule and the allocation of broadcast spectrum; · declines in the domestic advertising market; · further consolidation of national and local advertisers; 3 Table of Contents · global or local events that could disrupt television broadcasting; · risks associated with acquisitions including integration of acquired businesses; · changes in television viewing patterns, ratings and commercial viewing measurement; · changes in our television network affiliation agreements; · changes in our retransmission consent agreements; · seasonality of the broadcast business due primarily to political advertising revenues in even years; and · impact of union activity, including possible strikes or work stoppages or our inability to negotiate favorable terms for contract renewals. Many of these factors are beyond our control. Forward-looking statements contained herein speak only as of the date hereof. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements, to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 4 Table of Contents PARTI Item1.Business Overview LIN TV Corp. is a local television and digital media company, owning and/or operating 28 television stations and interactive television station and niche web sites in 17 U.S. markets. Our highly-rated stations deliver superior local news and community stories, along with top-rated sports and entertainment programming, to 8% of U.S. television homes, reaching an average of 9.7million households per week. All of our television stations are affiliated with a national broadcast network. We are a leader in the convergence of local broadcast television and the Internet through our television station web sites and a growing number of local interactive initiatives and Internet-based products and services. Our stations are primarily located in the top 75 Designated Market Areas (“DMA”) as measured by Nielsen Media Research (“Nielsen”). In this report, the terms “Company,” “LINTV”, “we”, “us” or “our” mean LINTV Corp. and all subsidiaries included in our consolidated financial statements. Our class A common stock is traded on the New York Stock Exchange (“NYSE”) under the symbol “TVL”. We provide free, over-the-air broadcasts of our programming 24hours per day to the communities we are licensed to serve. We are committed to serving the public interest by providing free daily local news coverage, making public service announcements and providing advertising time to political candidates. We seek to have the largest local media presence in each of our local markets by combining strong network and syndicated programming with leading local news, and by pursuing our multi-channel strategy. This multi-channel strategy enables us to increase our audience share by operating multiple stations on multiple platforms in the same market. We currently deliver content over the air, on-line and on mobile applications.We also operate multiple stations in nine of our markets. Development of Our Business Ownership and organizational structure Our Company (including its predecessors) has owned and operated television stations since 1966 and was incorporated on February11, 1998. A group of investors led by the predecessor of HMC acquired LIN Television Corporation, our wholly-owned subsidiary, on March3, 1998 and was incorporated on June 18, 1990. On May3, 2002, we completed our initial public offering and our classA common stock began trading on the NYSE. Our corporate offices are at One West Exchange Street, Suite 5A, Providence, Rhode Island We have three classes of common stock. The classA common stock and the classC common stock are both voting common stock, with the classC common stock having 70% of the aggregate voting power. The classB common stock is held by affiliates of HMC and has no voting rights, except that without the consent of a majority of the classB common stock, we cannot enter into a wide range of corporate transactions. This capital structure allowed us to issue voting stock while preserving the pre-existing ownership structure in which the classB stockholders did not have an attributable ownership interest in our television broadcast licenses pursuant to the rules of the Federal Communications Commission (“FCC”). 5 Table of Contents The following diagram summarizes our corporate structure as of March 3, 2010: Class A CommonStock 29,407,317 shares outstandinglisted on the NYSE under thesymbol “TVL” 30% voting power Class
